Title: To George Washington from James Madison, 23 June 1788
From: Madison, James
To: Washington, George



Dear Sir
Richmond—June Tuesday [23, 1788].

We got through the constitution by paragraphs today. Tomorrow some proposition for closing the business will be made. On our side a ratification involving a few declaratory truths not affecting its validity will be tendered. The opposition will urge previous amendments. Their conversation to day seemed to betray despair. Col. Mason in particular talked in a style which no other sentiment could have produced. He held out the idea of civil convulsions as the effects of obtruding the Government on

the people. He was answered by several and concluded with declaring his determination for himself to acquiesce in the event whatever it might be. Mr H——y endeavoured to gloss what had fallen from his friend, declared his aversion to the Constitution to be such that he could not take the oath; but that he would remain in peaceable submission to the result. We calculate on a majority, but a bare one. It is possible nevertheless that some adverse circumstance may happen. I am Dr Sr in haste Yrs entirely

Js Madison Jr

